McGINLEY, Judge,
dissenting.
I respectfully dissent. The record supports the referee’s finding that, as of September 26, 1988, the Department of Environmental Resources had approved two proposed well sites and rejected a third. Because Guilford Water Authority (Authority) is actively seeking the permits necessary to use the property for public purposes, I would find that the property is currently being used for such purposes. The Pennsylvania Department of Environmental Resources regulates the Authority and the property cannot be actively used for public purposes absent their approval. Upon acquiring the property herein, the Authority took almost immediate action to obtain the necessary approval.
In West View Borough Municipal Authority Appeal, 381 Pa. 416, 113 A.2d 307 (1955), certain portions of the Authority’s building were leased directly to commercial tenants and other portions leased to the borough were subleased to commercial tenants. Those portions not used for public purposes were determined to be subject to taxation. The present situation is distinguishable. No portion *260of the subject property is leased or sublet for any non-public purpose. Under these circumstances, taxation of the property is neither intended, desired nor compelled by Article VIII, Section 2(a)(iii) of the Pennsylvania Constitution.
I disagree that Section 318 of the Municipal Authorities Act of 1945, Act of May 2, 1945, P.L. 382, as amended, 53 P.S. § 318, creates a constitutional conflict. Section 318 is a practical legislative acknowledgement that authorities which obtain real estate for undisputedly public purposes should not be required to pay any taxes or assessments upon such property while they are in the process of obtaining necessary approvals, such as required permits. Essentially, I would hold that this property is actually being used for a public purpose and should be exempt from taxation under the terms of Article VIII, Section 2(a)(iii) of the Pennsylvania Constitution.